Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 26, 2014

                                    No. 04-13-00800-CV

                                     Brenda PICKENS,
                                         Appellant

                                              v.

                                 Thomas LEYTHAM, M.D.,
                                         Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-00666
                       Honorable David A. Canales, Judge Presiding


                                       ORDER
         On March 12, 2014, Appellant Brenda Pickens filed a motion for rehearing and a motion
for en banc reconsideration. See TEX. R. APP. P. 49.1, 49.7. The court requests Appellee
Thomas Leytham, M.D. to file a response to the motions. See id. R. 49.2. If Appellee chooses to
file a response, Appellee must do so not later than April 25, 2014.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court